 TROJAN BATTERY COMPANYTrojan Battery CompanyandTeamsters AutomotiveWorkers Local 495,International Brotherhood ofTeamsters, Chauffeurs, Warehousemen & Helpersof America. Case 21-CA-11469November 19, 1973DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND JENKINSOn July 20, 1973, Administrative Law JudgeHerman Corenman issued the attached Decision inthis proceeding. Thereafter,General Counsel filedexceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the Administrative LawJudge's rulings, findings, and conclusions as modi-fied herein.We agree with the Administrative Law Judge'sfindings that the Respondent's coercive interrogationof employees concerning their union preference andthreats to discharge them because of their unionmembership, activity, or preference were violative ofSection 8(a)(1) of the Act. We further agree that itsdischargeof employee Jaime Vidales was notviolative of the Act.Contrary to the Administrative Law Judge, howev-er,we find that the Respondent's letter to itsemployees described in paragraph 11(a) of thecomplaint is violative of Section 8(a)(1) of the Act.'Admonitions, as opposed to views, arguments, oropinions, to employees not to sign union authoriza-tion cards, are violative of the Act.2We further find that the wage increase promisedbefore the election and subsequently granted byPlantManager Harold Tobison to employee JorgeArceo, as described by the Administrative Law Judgein his Decision, was for the purpose of discouragingArceo's support for the Union and therefore violativeof Section 8(a)(1).3iPertinent portions of the letter, not fully reported by the AdministrativeLaw Judge, are as follows,Don't sign anything regardless of the reasons advanced by the unionorganizers Remember they wantMoney-Your Money.Sobe careful!Drink their free drinks, eat their steak dinners and letthem talk, but don't sign cards, and be prepared to vote "NO" or youwill be paying for the free drinks and dinnersChairman Miller does not join in this finding. In his view, the letter couldnot reasonably be construed to be an employer order, but rather was nomore than advice to employees that signing a card might lead to anobligation to pay dues. This was an expression of views, as Chairman Miller425Additionally,we find that Foreman Aranda'sremarks to several employees, that he was going todischarge four or five workers because they weretalking a lot about the Union, and that he knewwhich employees were in favor of the Union,constituted conduct giving the impression of surveil-lance, in violation of Section 8(a)(1). Accordingly, weshallmodify the Administrative Law Judge's Orderand the notice attached to his Decision to reflectthese additional finding.4ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that the TrojanBattery Company, Santa Fe Springs, California, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Unlawfully threatening to discharge employeesbecause of their union membership, preference, oractivity.(b) Unlawfully interrogating employees concerningtheir union membership, sympathy, or preference.(c)Unlawfully directing employees not to signunion authorization cards.(d)Promising or granting increased wages toemployees for the purpose of discouraging theirsupport for the Union.(e)Unlawfully creating the impression that theRespondent is engaged in surveillance of the unionactivities of its employees.2.Take the following affirmative action which, itisfound,willeffectuate the policies of the Act:(a)Post at its premises, copies' of the attachednotice marked "Appendix." 5 Copies of said notice,on forms provided by the Regional Director forRegion 21, after being duly signed by Respondent'srepresentative,shallbe posted by Respondentimmediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices toemployees and supervisors are customarily posted.Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.sees it, within the sanction of Sec 8(c) of the Act2See,e.g, Robert Meyer Hotel Company, Inc, d/b/a Robert Meyer Hotel,154 NLRB 521,5233 See, e.g.,Murray Ohio Manufacturing Company,128 NLRB 184 at 184and 1894Rockingham Sleepwear, Inc,188 NLRB 698;Colnu, Inc., and FashtonitTrim, Inc,144 NLRB 1395, 14055 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of, Appeals Enforcing an Order of theNational Labor Relations Board "207 NLRB No. 70 426DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) Notify the Regional Director for Region 21, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT coercively interrogate our em-ployees concerning their unionmembership,preference, or activity.WE WILL NOT threaten our employees withdischarge because of their union membership,preference, or activity.WE WILL NOT direct our employeesnot to signunion authorization cards.WE WILL NOT promise or grant increased wagesto employees for the purpose of discouragingtheir support for the Union.WE WILL NOT create the impression of engagingin surveillance of the union activities of ouremployees.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of their right to self-organization,to form, join, or assist the Teamsters AutomotiveWorkers, Local 495, International Brotherhood ofTeamsters, Chauffeurs,Warehousemen & Help-ers of America, or any other labor organization,to bargain collectively through representatives oftheirown choosing, to engage in concertedactivities for the purpose of collective bargainingor other mutual aid or protection or to refrainfrom any or all such activities.DECISIONSTATEMENT OF THE CASEHERMAN CORENMAN,Administrative Law Judge: TheGeneral Counsel issued a complaint in this proceeding onFebruary 6, 1973, after a charge filed January 2, 1973, byTeamsters Automotive Workers Local 495, InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemenand Helpers of America,herein calledtheUnion. Thecomplaint allegesthatTrojan Battery Company, hereincalled the Respondent,violated Section 8(a)(1) and (3) oftheAct by alleged acts of interference,coercion, andrestraint and the discharge of one employee.The case wastried before me at Los Angeles, California, on April 26 and27, 1973. All parties were afforded the opportunity toproduce evidence and to examine and cross-examinewitnesses and to argue orally on the record.Posthearingbriefswhich have been filed by the General Counsel andthe Respondent have been carefully considered.Upon the entire record in the case,-includingmyobservation of the witnesses and their demeanor, I makethe following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe pleadings establish and I find the Respondent is aCalifornia corporation engaged in the manufacture andsale of batteries at its plant located at Santa Fe Springs,California.The Respondent, in the course and conduct ofits business operations described above,annually purchas-es and receives goods, materials,and supplies valued inexcess of$50,000 directly from suppliers located outsidethe State of California.I find that the Respondent is anemployer engaged in commerce and in a business affectingcommerce within the meaning of Section2(6) and (7) ofthe Act.If.THE LABOR ORGANIZATIONINVOLVEDTROJAN BATTERYCOMPANY(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Eastern Columbia Building, Room600, 849 South Broadway, Los Angeles, California90014, Telephone 213-688-5254.The Unionis a labor organizationwithin the meaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.BackgroundOrganizational activities to unionizetheRespondent'semployeesbegan in September1972:1Respondent'semployee JaimeVidalescontactedUnion OrganizerThomas O'Leary whogave hima quantityof unionauthorization cardsto procure employee signatures and aquantity of booklets outlining the meritsof the Union.1Iam taking administrativenotice that the Union filed a petition forrepresentationinCase 21-RC-12907 with the Board's Region 21 onOctober 2, 1972, that a Stipulation for Certification Upon Consent Electionwas enteredinto by the parties on November 1, 1972, and that an electionheld on December12, 1972,inwhich challengedballots affecting theelection resultshad not yetbeen resolved at the timeof the hearing in thiscase, but werelater resolved and the Unioncertified onMay 9, 1973. TROJAN BATTERY COMPANY427Vidales passed out the authorization cards to approximate-ly 40 employees for signature.B.Interference,Coercion,and RestraintTestimony, which I credit,was givenby several rank-and-file employees in support of the General Counsel'scomplaint, alleging that in the months October throughDecember 1972 Foreman Carlos Aranda2 at the Respon-dent's plant threatened employeeswith lossof employmentand other reprisals if they did not abandon their support ofand activities on behalf of the Union.Thus, employee Vidalestestifiedcredibly that in OctoberorNovember 1972, in thepresenceof himself andemployee Jose Almarez, he heard Foreman Aranda tellAlmarez that he was going to fire anyone who joined theUnion or wanted to join it. Employee Mario de LeonGonzales credibly testified that Foreman Aranda inOctober 1972, in his office and in the presence of LuisRojas and Gonzales, told him thatif he signedin favor ofthe Union and if the Union did notcome in itwas better ifhe looked for work elsewhere. On an occasion 2 or 3 weekslater at his machine, Gonzales crediblytestifiedthat in thepresence of himself and employee Jose Almarez, he heardForeman Aranda tell another employee that "four or fiveworkers of the factory,he was goingto have todischargethem from work because they were talking a lot about theUnion." Gonzales testified credibly thaton this occasionAranda named the employees he wasthinkingof discharg-ing asJoseAlmarez,Mario de Leon Gonzales, JaimeVidales, and Gabriel Portillo. Jorge Arceo credibly testifiedthat about 1 month before the election at Aranda'sofficeAranda told him and employeeJose Sosa,among otherthings, that he was "going to fire the guys who are for theUnion." Arceo further testified credibly that on anotheroccasion 1 or 2 weekslater,while he was at work on theassembly line and in the presence of employees JoseAlmarez, Gabriel Portillo, and Francisco Mendez, Fore-man Aranda told the group that "the guys who are for theUnion, he knows them, who they are, and he is going tofire them, the Union is no good." Arceo also credibly andwithout contradiction testified that formerPlant ManagerHarold Tobison '(present Plant Manager Art Sanchez'predecessor) before the election asked Arceo "if I workedfor the Union and I told him, "No." Arceo replied, "That'sgood Jorge." Taking advantage, of the situation, Arceocredibly testified that he asked Tobisonfor a 5-cent raiseand he received it on his next paycheck.SergioRamirez credibly testified that about 1 monthbefore the election Aranda conversed with him while hewas on the assemblyline inthe presence of Luis Rojas andGonzales. Ramirez testified credibly that he told Aranda ofthe benefits of the Union, goodinsurance,one could takehis children to the hospital without paying. Aranda repliedthatRamirez "was crazy because the Union was the2 I find thatCarlos Arandawas a supervisor within the meaning of Sec.2(11) of the Act. He responsibly supervised the plant employees, assignedthem their 'tasks, effectively recommended the hire and discharge ofemployees, gave them permission to leave work early, excused absences,assignedovertime,checked timecards,and together with the plant managerplanned the work to be performed. The fact that Aranda cast anunchallenged ballot at the December 12 election does not operate to affectMafia,"Ramirez also credibly testified that on a dayfollowing the election Aranda approached him on theassembly line and asked him how he voted.Ramirezreplied that he had voted "No." Aranda told Ramirez hedid not believe him because he had been a past member ofthe Union.Jose Almarez,currently in Respondent's employ for 10years, credibly testified that in October 1972, Arandaapproached him while he was working in the productionline and told him that he was sure that Almarez had signedin favor of the Union and if the Union won he was going todischarge him. Almarez further testified credibly thatAranda asked him how many years he had worked there.When Almarez told him 10 years, Aranda told Almarez "it.years."Almarez further testified credibly that later in October1972, Aranda repeated to him again while he was workingon the production line that if the Union won, he was goingto discharge him.The General Counsel's complaint alleges at paragraph11(a) that on or about November 21, 1972, the Respondentissued a letter to all of its employees directing them not tosign union authorization cards, and alleges further atparagraph I1(b) that on or about November 25 andDecember 5,1972,Respondent issued letters to itsemployees directing them to obtain written guarantees ofpromises from union officials. In support of the foregoingallegations, the General Counsel offered into evidence aletter dated November 21, 1972, from the Respondent toits employees containing preelection propaganda caution-ing the employees not to succumb to union promises, withthe final admonition, "To protect yourself, get all the facts,and get all the union promises guaranteed in writing andsigned by a union official-So be careful! Drink their freedrinks, eat their steak dinners and let them talk, but don'tsign cards, and be prepared to voteNOor you will bepaying for the free drinks and dinners." The GeneralCounsel also introduced into evidence a December 5, 1972,letter from the Respondent to its employees containingpreelection propaganda. This December 5 letter suggestedthat the employees protect themselves from irresponsiblepromises by union officials by having the union officialssign their promises in writing.The lettersuggested somepromises which employees would have the union officialssign and guarantee in writing. Upon examination of thesetwo election propaganda letters, I find that they areprivileged by Section 8(c) of the Act as they do not containthreats of reprisal or force or promise of benefit.SeeDesertLaundry -A Corporation,192 NLRB 1032.However, I find that the threats to discharge employeesbecause of their union preference or activity uttered byForeman Carlos Aranda to employees Almarez, Gonzales,Arceo, and Vidales, or in their presence, violated Section8(a)(1) of the Act .3I also find that Plant Manager Tobison's interrogation ofmy finding.PrestoManufacturing Company,168 NLRB 1073, 1075 (1968),Duo-Bed Corporation, 172 NLRB1581,In. 1(1968).3 In view of the detailed testimony of witnesses Almarez, Gonzales,Arceo,and Vidales concerning the threats of discharge made by Aranda. Icredit their testimony over Aranda's flat general denials that he made suchthreats. 428DECISIONSOF NATIONALLABOR RELATIONS BOARDemployee Arceo if he worked for the Union, and Aranda'sinquiry of employee Ramirez how he voted in the electionviolated Section 8(a)(1) of the Act.C.The Discharge of Jaime VidalesVidales had been in the employ of the Respondent sinceDecember 5, 1970. He worked in the assembly departmentunder the supervision of Foreman Carlos Aranda. Vidales,with two other workers, would compose a team of threemen in the assembly of a battery. One member of the teamiscalled the "assembler," or "stacker"; the other, the"burner"; and the third, the "balancer." The members ofthe team regularly interchange their functions after 4 hoursduring the course of a day's work. The assembler or stackerengages in the first operation in the assembly of thebattery, and to that extent controls the number of batteriescompleted in a given time as the burner and the balancercannot perform their function until the stacker performshisfunctions.Vidalesbegan his activities in unionorganization in September 1972. He contacted UnionOrganizer Tom O'Leary at his office where O'Leary gaveVidales a quantity of union authorization cards and someunion literature to pass out to the employees and to solicittheir signature to the cards. Vidales would meet withO'Leary about once every 2 weeks to discuss the progressof the union organization work, and he would make weeklytelephone contacts with O'Leary. Vidales also attended aunion meeting at Santa Fe Springs, California, which wasattended by approximately 45 of Respondent's employees,and which was presided by Union Organizers O'Leary andJoe Henderson. Vidales talked in favor of the Union dailyat the Respondent's plant, and passed out union authoriza-tion cards to approximately 40 employees. It is clear fromthe evidence that the Respondent was aware of Vidales'union preference and activity. Additionally, Vidales wasthe union observer at the December 12, 1972, Boardelection.On December 23, 1972, Vidales asked to go home aboutmidmorning. Foreman Aranda testified credibly that onthismorning he noticed that Vidales was acting abnormal,that he appeared to be in a daze, staggered a bit, lookedflushed and-his eyes were glassy. Aranda testified crediblythatVidales couldn't keep up with Gonzales who was"stacking" that morning. After the morning break period,PlantManager Sanchez brought Vidales to Aranda andasked if he would excuse Vidales who wanted to leaveearly.Because the next workday would be a holiday,Aranda suggested that Vidales should stay till noon so hecould qualify for the holiday pay .4 Vidales agreed to staytill noon when he was excused to leave.On December 26, 1972, the day after Christmas, Vidalesreported for work. He worked as a "stacker" that morning.4To qualify for holiday pay under the then current policy of theRespondent, an employee was required to work at least 4 hours on the daypreceding the holiday and 4 hours on the day after the holiday5Vidales testified that a line of 12-volt batteries is about 34 batteries.6Gonzales testified that Aranda did tell the people to work faster beforethe election, about two or three times a week, in fact, Gonzales testified thatAranda has told the people to work faster ever since he started working, butthat Aranda did not tell him to work faster after the election. On the otherhand, Arceo testified that Aranda did not ask him to work faster before theelection, but he did ask him to work faster after the election, almost daily.Vidales testified thatwhileso engagedin "stacking,"Aranda "came and told me he wants more job I wasdoing." "I told himIam goingto do what I can do." Hesaid, "No you are going to do whatIwantyou to do" and Isaid, "Iam goingto do what I can do." He said, "Well ifyou are not going to do what I want you to do, you arefired." And hesaid,"Stop; don't work."Vidales testified that Aranda then went to the office andreturnedin 10 minutesand told Vidales to "go pick yourchecks up." Vidalestestifiedthat at the time he wasapproached by Aranda he had worked on a line and ahalf.5 Gonzales was "burning" and Arceo was "balancing."After being told by Aranda to pick up his checks, Vidaleswent to the office of Plant ManagerSanchez.Vidalestestified that Sanchez asked him what happened. Vidalestestified further, "So I told him what happened," and hesaid, "You come over here and tell me something andAranda told me another thing, so I think he doesn't wantyou over there, and I can't do anything about it." Vidalestestified further that he had never been reprimanded orreceiveda warning notice.Vidalestestifiedfurther thatbefore the election Aranda "used to come in and tell us[the group] you know, to work faster" about two times aweek, but after the election he would tell only Vidales towork faster.6Aranda testified that Vidales is off work frequently andhas come to work with a hangover on several occasions.Aranda recalled oneoccasionin July or August 1972 whereafter lunch Vidales was unable to work and absentedhimself from his work station. Aranda found Vidales in therestroom unfit to work. Aranda told Vidales to remain inthe restroom and lie down and he himself performedVidales' work task the remainder of the day but creditedhim with working a full day.With reference to the events of December 26, 1972,which led to Vidales' discharge, Aranda testified that on"thatmorning,he wasreplacing another employee" whowas off sick. Aranda testified that between the morninghours of 8 and 10 he noticed that Vidales had gone to therestroom twice. On that day Vidaleswas "stacking," "so hewas supposed to give work to the other two men who werejust standing idly by, namely, Gonzales who was `burning'and Arceo who presumably was `balancing.' " Gonzalesand Arceo, Aranda testified, were waiting for some work tobe put on the table. After the midmorning 10-minute breakperiod,Aranda approached Vidales. Aranda testified asfollows:I told him that this particular kind of battery wasbehind, he was lagging, and I expected him about 12noon to have the production that we had scheduled forhim. So then, he told me he was going to make what hethought he was going to give me and for me to beArceo testified that Aranda would say, "We have to make a certain numberof battens"-if they could not do this, Aranda said, "Punch your card andgo home."Employee Ramirez testified that before the question of the Union cameup he was never urged to work faster It was after the election that he wasurged to work faster,and this occurred about twice a week for many weeksbecause he was told,"He walked around a great deal."Ramirez testifiedthat the people who told him to work faster were Carlos Aranda, Luis Rojas(the assistant foreman),and the last time, Art Sanchez, the plant manager. TROJAN BATTERY COMPANY429satisfied with that.And so he started yelling at me andwaiving at me with his arms, like insulting me there infrontof everybody.He told me he was going to give me36-what was it-three and one-half lines, whichamounts to about some 40-odd batteries and he said,"Well, now because you asked me, I am going to makeless. I am just going to make 36 and be satisfied. So Itold him"That's not the way to talk back."I says, "Italk to you decently and I expect you to talk back theproper way. "So then he says, You are nothing here-you don'thave to tell me nothing.So then he turnedaround and started putting his rubber gloves on to goback to work, and I told him, "Don't work at all-I'llshow you who I am here." Aranda testified further,"Everybodywas staring at me and I was beingridiculous in front ofeverybody-Iwas being harassedand degraded in front of everybody there."Aranda testified he then punched Vidales' timecard atthe timeclock, gave it to Plant Manager Sanchez, andrecommended Vidales for dismissal.Aranda told SanchezthatVidaleswas not performing his dutiesproperly and"He was hollering at me and he was insubordinate, hedidn't want to do what I told him." Aranda then walkedback to the assembly department and told Vidales heshould talk to Sanchez.CorroboratingAranda's version of his reasons fordischarging Vidales, Sanchez testified credibly that about10 a.m. on that day Aranda came to his office with Vidales'timecard and recommended that Vidales be fired. WhenSanchez inquired what had happened,Aranda told himthatVidales was on slowdown production and, when hetried to hold a conversation with Vidales to explain to himthe reason for increasing production,that Vidales told himhe was going as fast as he could and that he wasn't going toany more, and now that he asked he was going to do lessand that he would have to be satisfied with this. AndVidales said to Aranda, "Who the hell do you think youare?" Sanchez credibly testified he then told Aranda tosend him to his office.On his arrival,Sanchez crediblytestified he listened to Vidales who told him he had been"working the best he could,"he "was working good" in hisopinion. Sanchez further testified credibly that Vidales didnot promise he wouldtry todo better.Sanchez crediblytestified further as follows: "I had seen his actions in thepast. I had seen his trips back to the bathroom. I had seenhis physical condition on other occasions.Iwas well awareof his actions in the past,and I felt that he was extremelycapable of being insubordinate.Afterlooking at bothstories, I decided to follow the recommendation of CharlesAranda."Gonzales, who was the"burner" teamed up with Vidaleson December 26, testified that on that occasion,Vidalesworked"the same as always"; that he was not workinganyslowerthat day than he did normally; that Vidales workedno slower on the job than Gonzales does when he isperforming it; that the batteries were coming to him as a"burner" no less than usual; and that Vidales' work as astacker was no slower than the other employees.Arceo, who also was teamed up with Gonzales andVidales on the day Vidales was terminated,testified thatVidales was not working any slower than usual; he wasworking "regular about the same as the other guys."Neither Gonzales nor Arceo,witnesses called by theGeneral Counsel,who were teamed up with Vidales on theday of his discharge,were questioned concerning theconversation between Aranda and Vidales that led toVidales' discharge.LuisRojas,assistant foreman,who is acompadre(Spanish for godfather)of Aranda,testified that he waspresent on the morning of Vidales'discharge. He testifiedhe observed that Arceo was sitting down and Gonzales wasstanding up with his arms crossed across his chest lookingatRojas and Aranda while Vidales was walking aroundtalking to other employees.Rojas testified he was notpresent when Aranda went up and talked to Vidales, butwas present later when Aranda returned and told Vidalesto go to the office. Rojas testified that when he got backafter the coffeebreak he asked Gonzales what was goingon. Gonzales told him that Aranda and Vidales had had adiscussion and that Aranda had gone to the office to firehim.Rojas testified credibly and without contradictionthat Gonzales told him he would give him two to one thatVidales was going to get fired.Rojas further testified thatGonzales told him that Vidales was just taking his time andthat Gonzales didn'twant to be blamed.D.Analysis and Conclusionary Finding on Vidales'DischargeAlthough the record is clear that the Respondent washostile to union organization,Ifind that Aranda dis-charged Vidales for his insubordinate conduct when heurged Aranda to produce more work.I credit the testimonyof Aranda and Rojas that Vidales was not giving his fullattention to his job as"stacker"with the consequence thatGonzales andArceowere standing idly by, waiting onVidales.The record is clear and I find that Aranda'sconduct in urging Vidales to get out more production ofbatterieswas not intended to provoke him, but was alegitimate instruction which was commonly employed byAranda to speed up production.It is significant thatGeneral Counsel's witnesses,Gonzales and Arceo, whowere present when Aranda and Vidales engaged in theconversation which led to Vidales' discharge,were notcalled upon to testify to the remarks made by Aranda andVidales. I credit the testimony of Rojas and Aranda whotestified thatGonzales and Arceo were standing idly bybecause Vidales,who was "stacking,"had not placed anywork on the machine for them to work on.I am persuadedthatAranda entertained no personal animosity towardVidales, as only 3 days earlier, on December 23, Arandasuggested to Vidales that he work till noon on that day sohe could draw pay for the Christmas holiday when itappeared that Vidales wanted to leave work at midmorningbefore he had worked 4 hours. I find that when Arandaurged Vidales to get out more production,on December26, Vidales provoked Aranda by telling him that he wouldnow get less work and insulted Aranda and demeaned hisauthority as testified by Aranda. It was this conduct, andnot Vidales' union activity,that resulted in his dischargewhich Plant Manager Sanchez approved.I therefore find that there is no merit to the complaint's 430DECISIONSOF NATIONALLABOR RELATIONS BOARDallegationthat the discharge of Jaime Vidales violatedSection 8(a)(3) and (1) of the Act.Upon the basis of the foregoing findings of fact, andupon the entire record in thiscase,Imake the following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.By coercively interrogating employees concerningtheir union preference and by threatening employees withdischarge because of their union membership, activity, orpreference, Respondent has interfered with, restrained, andcoerced employees in the exercise of their rights guaran-teed in Section 7 of the Act, and has engaged in unfairlabor practices within the meaning of Section 8(a)(1) of theAct.4.Respondent's letters to its employees described inparagraphs 11(a) and (b) of the complaint are not violativeof the Act.5.Respondent did not violate Section 8(a)(3) or (1) ofthe Act by discharging Jaime Vidales from his employmentand by refusing to reinstate him.6.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent has engaged incertainunfair labor practices within the meaning ofSection 8(a)(1) of the Act, I shall recommend that it ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.[Recommended Order omitted from publication.]